El Juez Asociado Sb. MacLeabt,
emitió la opinión del tribunal.
La presente es una acción de divorcio entablada por el marido Henry Axtmayer contra su esposa Dolores Ortiz el día 4 de junio de 1912, en la que solicitaba se decretara el divorcio por el fundamento de trato cruel e intolerable que ocasionó un grave perjuicio al demandante, con motivo del cual se vió obligado a abandonar su casa y a vivir en otra parte. Se alega que este trato cruel consistió en el constante y persistente abandono por parte de la esposa de' los bijos de su matrimonio así como en no cumplir sus obligaciones domésticas y haberse negado a hacer vida marital con el demandante; mostrar constantemente mal carácter y emplear lenguaje despreciativo y abusivo hacia el demandante y una negligencia absoluta a cumplir todos sus deberes de esposa. La demandada negó todas las alegaciones esenciales de la *500demanda presentada por el demandante, y por vía de contra-demanda solicitó el divorcio fundado en trato cruel por las palabras groseras y ásperas qne empleaba el demandante al dirigirse a ella, así como las de “sucia,” “puerca,” “co-china,” “sin vergüenza como todas las demás puertorrique-ñas,” cuyas injurias se alega que produjeron a la demandada y contrademandante un grave y gran perjuicio en su salud,, dando esto por' resultado que la demandada se enfermara .gravemente y se viera obligada a guardar cama; y además alega la contrademandante, que repetidas veces durante un período de cuatro meses más o menos su esposo, el deman-dante, la trató cruelmente tirándole cucharas a la cara con ordinariez y violencia premeditada, que le causó una lesión en la misma. Celebrado el juicio de este pleito y oída la prueba del mismo, se dictó sentencia desestimando la demanda y declarando con lugar la contrademanda formulada por la demandada, negándose el divorcio solicitado por el deman-dante y decretándose éste a favor de la esposa.
Contra esta sentencia fué que la apelación en este case se interpuso el día 4 de noviembre último, habiendo sido' remitida debidamente la transcripción a este tribunal para su revisión. En los autos aparece lo que se dice ser una exposición del caso, pero está firmada únicamente por el abogado del apelante y carece de la aprobación del juez. No puede admitirse que en ella se cumple con la ley y las. regias de este tribunal, por lo que debemos considerar este caso como si no se hubiera presentado en los autos ninguna, relación ele hechos. Tampoco se determinan o especifican en el alegato del apelante los errores que se alegan fueron cometidos por la corte inferior de conformidad con las reglas. 42 y 43 de este tribunal, por cuyas razones debemos hacer caso omiso de todas aquellas cuestiones en las cuales no. aparezca de los autos que se ha cometido ningún error fundamental. Esto no obstante, hemos examinado la llamada ex-posición del caso y la prueba contenida en la misma y a la *501vez hemos leído cuidadosamente los alegatos y todas las de-más partes esenciales de la transcripción.
El apelante, al parecer, funda la revocación de la sen-tencia en este caso, en que los hechos no muestran que fuera él culpable del trato cruel que ha sido alegado por la apelada. La prueba es contradictoria en muchos particulares tanto como puede verse de la defectuosa transcripción, y si ésta puede ser examinada, de la misma aparece de modo suficiente que todas las alegaciones esenciales de la contrademandante quedaron satisfactoriamente probadas. Ambas partes solici-tan el divorcio por el fundamento de trato cruel, o injurias graves, o sea la cuarta causa que determina el artículo 164 del Código Civil, para que pueda decretarse el divorcio a favor del marido o de la esposa. Ninguna de las otras siete causas son de aplicación a las alegaciones o hechos de este caso. Este es un fundamento legal corriente en casi todos los Estados en casos de divorcio y si bien las disposiciones de los estatutos varían algo en su contenido, muchas de ellas determinan la ofensa como crueldad extrema o trato cruel e inhumano, o lenguaje parecido a éste. Al determinar cuál es la conducta que generalmente puede constituir crueldad por joarte de cualquiera de los esposos debemos tener en cuenta las disposiciones de los estatutos y las circunstancias de cada caso en particular, tomando siempre, en consideración las condiciones físicas y morales de las partes así como el carácter y condición social de las mismas. Fleming v. Fleming, 95 Cal., 430; Maddox v. Maddox, 189 Ill., 152; Huilker v. Huilker, 64 Tex., 1. Por lo menos debe probarse que la conducta entre las partes es tal que hace intolerable la vida conyugal; y aunque en algunos Estados no es necesa-rio probar que realmente ha habido daño corporal o temor de que se cause, sin embargo, la conducta debe ser de tal naturaleza que destruya la tranquilidad de espíritu y felici-dad de la parte agraviada, de manera tal que perjudique a su salud o anule enteramente los fines legítimos del matri-*502monio. Felton v. Felton, 94 Iowa, 739; Ellison v. Ellison, 65 Nebr., 412; Olberding v. Gohres, 107 La., 715.
Se ha resuelto que el uso sistemático y continuado de lenguaje soez, blasfemo y áspero por parte del marido en presencia de la mujer y dirigido a ella, que le cause sufri-miento mental y que pueda convertirse en un daño perma-nente para su salud, le da derecho a que se decrete el divorcio a su favor. Sin embargo, la mera aspereza de lenguaje, mal genio o rigorismo de carácter que no perjudica o quebranta la salud del demandante, no es un fundamento suficiente puesto que no constituye el trato cruel a que la ley se refiere. Andrews v. Andrews, 120 Cal., 184; Fitzpatrick v. Fitzpatrick, 47 N. Y. Suppl., 737; Braun v. Braun, 194 Pa. St., 287; Shaw v. Shaw, 17 Conn., 189; Duberstein v. Duberstein, 171 Ill., 133; Freeborn v. Freeborn, 168 Mass., 50.
El demandante alega una negativa por parte de su esposa a cumplir con sus obligaciones conyugales y la prueba es con-tradictoria en cuanto a ese punto. Encontramos que en algu-nos Estados la persistente y continuada negat'iya por parte de uno de los esposos a hacer vida marital, sin que exista una justa causa para ello, constituye un abandono aunque las partes continúen viviendo en la misma casa. Sin embargo, de acuerdo con la mayoría de las autoridades, la mera sepa-ración del lecho marital no es suficiente motivo para consti-tuir tal ofensa. Es necesario que exista también un completo abandono de otras obligaciones conyugales. Fritz v. Fritz, 138 Ill., 436; Throckmorton v. Throckmorton, 86 Va., 768; Fink v. Fink, 137 Cal., 559.
Deberá notarse que si bien el demandante alega que la demandada se negó a cumplir con sus obligaciones conyu-gales, clasifica, sin embargo, estos actos como constitutivos de crueldad y no de abandono, y alega que la crueldad con-siste entre otras cosas en la negativa a hacer vida común con el demandante. No se encuentra así establecido en las resoluciones que hemos podido examinar y en muchos casos se ha resuelto que la negativa a hacer vida común debe ser *503de tal naturaleza que obligue a la parte agraviada a aban-donar el liogar de su familia, y que éste baya sido el fin per-seguido por la parte culpable, lo que solamente constituye un abandono al transcurrir el término que el estatuto fija para el mismo. Holston v. Holston, 23 Ala., 777; Sisemore v. Sisemore, 17 Oregon 542; Camp v. Camp, 18 Texas, 528.
En este caso no hubiera podido alegarse como fundamento de divorcio el abandono aun cuando se hubiera probado el mismo, por no haber sido continuado por tiempo suficiente para cumplir con el estatuto. Examinando la demanda pre-sentada por el demandante bajo este aspecto, resulta entera-mente dudoso el hecho de si en la misma se alegaron hechos suficientes para constituir una causa de acción; o sea si los hechos en ella expresados constituyeron el trato cruel o las injurias graves con arreglo al estatuto.
Por consiguiente, habiendo examinado los hechos a que se ha hecho referencia en las alegaciones y aquellos de los mis-mos que según la llamada exposición del caso fueron pro-bados en el juicio, llegamos a la conclusión de que el esposo demandante no ha presentado un caso que le dé derecho a que se decrete el divorcio a su favor; sino que, por el con-trario, su esposa, la demandada, ha mostrado causa suficiente, si pueden examinarse las pruebas que resultan-de la trans-cripción, como así lo consideró la corte sentenciadora, para que se conceda el divorcio a favor de ésta como se hizo en la sentencia contra la cual se interpuso la presente apelación.
De conformidad con esto y después de un estudio detenido de los autos que han sido presentados en este caso, debemos llegar a la conclusión de que no existe en ellos absolutamente nada en que pueda fundarse la revocación de la sentencia dictada por la corte de distrito negando el divorcio al deman-dante y decretándolo a favor de la demandada en este caso. La sentencia de la corte inferior debe ser confirmada en todos sus particulares.

Confirmada.

*504Jueces concurrentes: Sres. Presidente Hernandez y Aso-ciados Wolf, del Toro y Aldrey.